Case 4:16-cv-01670 Document 226 Filed on 10/12/18 in TXSD Page 1 of 16




          IN TH E U N ITE D S TA TE S D IS TRICT CO U RT
          F O R TH E SO U TH E RN D IS TRICT O F TE XA S
                      H O U S TON D IV IS IO N

DHI GROUP, INC. F/K/A DICE
HOLDINGS, INC. AND
RIGZONE.COM, INC.,

                   Plaintiffs,
                                       C.A. NO.: 16-cv-01670
   v.
DAVID W. KENT, JR., SINGLE
INTEGRATED OPERATIONS
PORTAL, INC. D/B/A OILPRO AND
OILPRO.COM, ET AL.,
                 Defendants.

PLAINTIFFS’ MOTION TO EXCLUDE THE UNRELIABLE TESTIMONY OF
            DEFENDANTS’ EXPERT TRENT LIVINGSTON

                                   JORDAN, LYNCH & CANCIENNE PLLC

                                   Walter Lynch
                                   State Bar No. 24046330
                                   Federal ID No. 965265
                                   Amir Halevy
                                   State Bar No. 24065356
                                   Federal ID No. 1259956
                                   Joseph W. (“Jeb”) Golinkin II
                                   State Bar No. 24087596
                                   Federal ID No. 2515657
                                   1980 Post Oak Blvd.; Suite 2300
                                   Houston, Texas 77056
                                   Telephone: 713-955-4020
                                   wlynch@jlcfirm.com
                                   ahalevy@jlcfirm.com
                                   jgolinkin@jlcfirm.com

                                   ATTORNEYS FOR PLAINTIFFS DHI
                                   GROUP, INC. F/K/A DICE HOLDINGS,
                                   INC. AND RIGZONE.COM, INC.
     Case 4:16-cv-01670 Document 226 Filed on 10/12/18 in TXSD Page 2 of 16



                                           TABLE OF CONTENTS
                                                                                                                  Page
I.   SUMMARY OF ARGUMENT ............................................................................. 1
II. LEGAL STANDARD ............................................................................................ 2
III. ARGUMENT ......................................................................................................... 3
A. TRENT LIVINGSTON’S SPECIFIC METHODOLOGY IS UNKNOWN
AND UNKNOWABLE. ............................................................................................... 4
B. LIVINGSTON DID NOT RECORD OR MAINTAIN RECORDS OTHER
THAN HIS CONCLUSORY NUMBERS.................................................................. 7
C. LIVINGSTON DID NOT VALIDATE OR ASSESS THE COMPLETENESS
OF THE DATA RELIED UPON. ............................................................................... 9
D. LIVINGSTON DID NOT HAVE ALL THE DATA HE NEEDED TO
COMPLETE HIS EXPERT ANALYSIS. .................................................................. 10
IV. CONCLUSION .................................................................................................... 11




                                                          - ii -
      Case 4:16-cv-01670 Document 226 Filed on 10/12/18 in TXSD Page 3 of 16




                                             TABLE OF AUTHORITIES
                                                                                                                       Page(s)
CASES

Alaska Rent-A-Car, Inc., v. Avis Budget Group, Inc.,
       No. 3:03-cv-00029-TMB, 2009 WL 10672789 at *5 (D. Alaska Sept. 16, 2009) ........ 6

Astro Tech., Inc. v. Alliant Techsystems, Inc.,
       Civil Action No. H-03-0745, 2005 WL 6061803, at *11 (S.D. Tex. Sep. 28, 2005) .... 3

Daubert v. Merrell Dow Pharmaceuticals, Inc.,
      509 U.S. 579 (U.S. 1993) .............................................................................................. 2

Gen. Elec. Co. v. Joiner,
       522 U.S. 136 (1997) ...................................................................................................... 7

Hendrix v. Evenflo Co., Inc.,
      255 F.R.D. 568 (N.D. Fla. 2009)................................................................................... 3

Johnson v. Samsung Elec.s Am., Inc.,
      277 F.R.D. 161 (E.D. La. 2011) .......................................................................... 8

Knight v. Kirby Inland Marine Inc.,
       482 F.3d 347 (5th Cir. 2007) ........................................................................................ 3

Lawrence v. Raymond Corp.,
      No. 3:09-cv-1067, 2011 WL 3418324, at *7 (N.D. Ohio Aug. 4, 2011). ................. 3, 5

Lee-Bolton v. Koppers Inc.,
       319 F.R.D. 346 (N.D. Fla. 2017)................................................................................... 3

Lewis v. Parish of Terrebonne,
       894 F.2d 142 (5th Cir. 1990) ........................................................................................ 6




                                                               - iii -
     Case 4:16-cv-01670 Document 226 Filed on 10/12/18 in TXSD Page 4 of 16



        Plaintiffs DHI Group, Inc. and Rigzone.com, Inc. (collectively, “Plaintiffs”) submit

this Motion To Exclude The Unreliable Testimony Of Defendants’ Expert Trent

Livingston. 1

                              I.       SUMMARY OF ARGUMENT

         Despite pleading guilty in Federal court and admitting that “I honestly don’t

know the full extent of what the damages were, but I accept I’ll pay, et cetera, whatever I

need to do which has been made clear,”2 David Kent claims the number of resumes he

stole from Plaintiffs, and the number of ill-gotten members of OilPro, are a fraction of

what the government investigation identified. 3 To support this flimsy claim, 4 Defendants

have retained Trent Livingston, a self-proclaimed expert in “structured data analytics,”5

to do a “black box” analysis of the OilPro database to bolster David Kent’s allegations

and testimony about how many resumes he stole and how many new members those

thefts generated for OilPro.




1 On June 20, 2018, Plaintiffs filed a separate Motion to Strike the Improper “Rebuttal” Expert Report of
Trent Livingston based on significant procedural and discovery issues. Plaintiffs believe that the prior
motion is enough to prevent Livingston’s testimony, but in an abundance of caution, bring this “Daubert”
motion as an independent and alternative reason to strike Livingston’s testimony.
2 David Kent sentencing hearing transcript, October 6, 2017, 32:22-24. (Attached as Ex. 1)
3 United States v. David W. Kent, Sealed Complaint filed March 22, 2016, 25(f). (Attached as Ex. 2)
4 Knowing that a jury may choose to disbelieve a convicted felon concerning the true extent of his theft and

knowing that David Kent’s fabrication that the government audited and approved his analysis would
eventually be discovered, Livingston was hired to do David Kent’s bidding. During his deposition, David
Kent claimed that the government audited and approved his analysis which allowed him to activate all but
around 24,000 OilPro members. See Dep. of David Kent, Nov. 20, 2017, 150:6-152:1. (Attached as Ex. 3).
However, that statement was simply not true. See September 24, 2018 Letter from AUSA Andrew Chan to
Dan Cogdell. (“The Government did not request that OilPro or the defendant provide information to
substantiate the source of the members who were reactivated. Nor did the Government conduct, or advise
you or the defendant that it had conducted, an independent audit to verify the methodology used prior to
consenting to this additional batch of members being activated.”). (Attached as Ex. 4).
5 Dep. of Trent Livingston, Sept. 18, 2018, 33:11-18. (Attached as Ex. 5)
    Case 4:16-cv-01670 Document 226 Filed on 10/12/18 in TXSD Page 5 of 16



       Livingston’s weak credentials, and his total reliance on David Kent for both data

and guidance, make wonderful fodder for a “vigorous cross examination” as envisioned

in Daubert. See Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 596 (U.S. 1993).

However, Livingston’s methodology is so unreliable and opaque that it cannot be cured

with anything less than exclusion. Moreover, although Livingston has previously told

this Court that he could not complete his analysis without Web Logs, he did so anyway,

further calling into question the validity of his analysis.

                                II.     LEGAL STANDARD

       Expert testimony is governed by Rule 702 of the Federal Rules of Evidence which

states that:

               A witness who is qualified as an expert by knowledge, skill,
               experience, training, or education may testify in the form of
               an opinion or otherwise if: (a) the expert’s scientific, technical,
               or other specialized knowledge will help the trier of fact to
               understand the evidence or to determine a fact in issue; (b) the
               testimony is based on sufficient facts or data; (c) the testimony
               is the product of reliable principles and methods; and (d) the
               expert has reliably applied the principles and methods to the
               facts of the case.

The reliability components of this Rule have been interpreted over the past 25 years in

many opinions, starting with Daubert. The Daubert Court created a non-exclusive

checklist of factors for trial courts to assess the reliability of expert testimony including

whether the technique can be tested, whether it has been subjected to peer review, the

known or potential error rate of the technique, “the existence and maintenance of

standards controlling the technique’s operation,” and whether the technique is generally

accepted. Daubert, 509 U.S. at 593-94.


                                               2
       Case 4:16-cv-01670 Document 226 Filed on 10/12/18 in TXSD Page 6 of 16



           The key is that an expert must have an acceptable methodology. See Astro Tech.,

Inc. v. Alliant Techsystems, Inc., Civil Action No. H-03-0745, 2005 WL 6061803, at *11 (S.D.

Tex. Sep. 28, 2005). Moreover, “[t]he need for an expert to complete and explain his

methodology is at the heart of reliability.” Lee-Bolton v. Koppers Inc., 319 F.R.D. 346, 378

(N.D. Fla. 2017). In fact, an “expert’s testimony must be reliable at each and every step or

else it is inadmissible.” Knight v. Kirby Inland Marine Inc., 482 F.3d 347, 355 (5th Cir. 2007).

See also Hendrix v. Evenflo Co., Inc., 255 F.R.D. 568, 578 (N.D. Fla. 2009) (finding that when

assessing the purported methodology, “the court must undertake an independent

analysis of each step in the logic leading to the expert’ conclusions; if the analysis is

deemed unreliable at any step the expert’s entire opinion must be excluded”). In other

words, “[a]n expert is not a black box into which data is fed at one end and from which

an answer emerges at the other; the Court must be able to see the mechanisms in order

to determine if they are reliable and helpful.” Lawrence v. Raymond Corp., No. 3:09-cv-

1067, 2011 WL 3418324, at *7 (N.D. Ohio Aug. 4, 2011).

                                     III.   ARGUMENT

           Even Livingston acknowledges that “any sound computer forensic report must

have conclusions that are reproducible by a qualified independent third party.”6 Yet, as

detailed below, Livingston did not disclose his specific methodology, thereby making it

impossible to evaluate or verify. Defendants and Livingston want this Court to trust his

black box methodology. However, Livingston repeatedly admitted that he did not keep




6   Ex. 5 at 65:12-17.


                                               3
    Case 4:16-cv-01670 Document 226 Filed on 10/12/18 in TXSD Page 7 of 16



or maintain records of key intermediate steps in his analysis. This is crucial because he

admits that he used a multi-step analysis and “as a result of each step being performed

sequentially,” he reached his end result.7 Additionally, despite spending “in excess of a

hundred hours” as a retained expert before his deposition,8 Livingston did not bother to

spend the time to validate, or assess the completeness of, the data provided to him by

David Kent. His methodology is unreliable and thus the Court should exclude his

testimony. Finally, Livingston did not review the “Web Logs” that he told this Court were

“necessary” to complete his analysis properly.

    A. Trent Livingston’s Specific Methodology is Unknown and Unknowable.

       In an interview unrelated to this litigation, Livingston helpfully explains the

distinction between data and information:

               Let me take a quick step back to describe the important
               difference between data and information. They are not
               interchangeable terms. Data refers to unprocessed facts and
               figures, while information is the contextual result of
               processing and analyzing data to provide a tangible benefit to
               the company. 9

Defendants theoretically hired Livingston to process and analyze “data” (selected parts

of the OilPro database) to provide “information” (his conclusions) to “provide a tangible

benefit” (the bolstering of David Kent’s claim that only approximately 24,000 OilPro

members joined because of his criminal activities 10). Specifically, to reinforce the results



7 Id. at 138:18-20.
8 Id. at 38:1-9.
9 “Information Governance–A Corporate Imperative: Library Model Delivers A-to-Z Strategies”, Interview

by Metropolitan Corporate Counsel with Neal Lawson, March 2015. (Attached as Ex. 6)
10 Ex. 3 at 150:6-8.




                                                  4
       Case 4:16-cv-01670 Document 226 Filed on 10/12/18 in TXSD Page 8 of 16



previously conjured by David Kent, Livingston was brought in to do his bidding and

used a five-part approach to reach his conclusions. He (1) evaluated the tables from the

OilPro database provided to him by David Kent, (2) devised a series of steps to analyze

the database (his expressed methodology), (3) wrote database queries that Livingston

claims effectuated the database analysis designed by him, (4) ran the queries and

generated reports that showed the results of the queries, and (5) provided summary

charts showing how many ill-gotten new members OilPro received each month during

the date range he thought was relevant. On the surface, this five-part approach seems

comprehensive and reasonable; however, the lack of detail in his methodology—

completely failing to provide any documentation of parts 3 and 4—renders his analysis

nothing more than a “black box into which data is fed at one end and from which an

answer emerges at the other.” Lawrence, 2011 WL 3418324 at *7.

           Plaintiffs acknowledge Livingston’s Report includes a section titled “Methodology

for Analysis.”11 In it, he provides his high level framework for analyzing the database in

general terms. Indeed, Livingston readily admits that the methodology outlined in his

report was only in “layperson’s terms:”

                   Q. And I understand that that’s going to be more specific and
                   we’ll get there; but in lay terms just at a high level, can you
                   describe to me what that method of analysis consisted of?
                   ***
                   A. In layperson’s terms, it’s described in those terms. I’m
                   happy to read through this with you.
                   ***
                   A. Because it is in layperson’s terms. 12


11   Livingston Expert Report, p.8-17 (para 22-41). (Attached as Ex. 7)
12   Ex. 5 at 107:7-15.


                                                        5
     Case 4:16-cv-01670 Document 226 Filed on 10/12/18 in TXSD Page 9 of 16




        What is crucially missing, however, are the detailed technical steps (parts 3 and 4

described above) that he used in his processing and analyzing the OilPro database. “But,

as is often the case, the devil is in the details. In addition to the relevance and overall

methodology, in applying the reliability test this Court must examine the reasoning and

procedure of the expert underlining his or her conclusions to determine whether those

conclusions are based upon mere subjective beliefs or unsupported speculation or

conjecture.” Alaska Rent-A-Car, Inc., v. Avis Budget Group, Inc., No. 3:03-cv-00029-TMB,

2009 WL 10672789 at *5 (D. Alaska Sept. 16, 2009). See also, Lewis v. Parish of Terrebonne,

894 F.2d 142, 146 (5th Cir. 1990) (“An expert’s opinion must be preceded by facts in

evidence and cannot be the basis of speculation or conjecture.”). Simply put, details

matter.

        Livingston performed a multi-step analysis of select parts of the OilPro database

to reach his conclusion. 13 At each step of the analysis, Livingston used “queries14 that [he]

ran as [he] was writing [his] report against the databases” to identify sets of members,

and to ultimately reach his conclusion that only 20,905 OilPro members joined as a result

of the criminal activities. 15 However, when asked for the actual queries he created and

ran against the OilPro database, he responded that “I don’t have them. They’re not set

out in the report. I don’t have them.”16 Shockingly, the actual steps Livingston used to

process and analyze the data were neither disclosed, nor even retained for later


13 Ex. 7 at 8-17 (para 22-41).
14 A database query is used to find information from a database.
15 Ex. 5 at 122:11-123:15; 138:12-20.
16 Id. at 124:5-8.




                                                    6
       Case 4:16-cv-01670 Document 226 Filed on 10/12/18 in TXSD Page 10 of 16



disclosure. In other words, Livingston’s analysis cannot be tested. Rather, it is a black

box: data in, conclusions out.

       B. Livingston Did Not Record or Maintain Records Other than His Conclusory
          Numbers.

           In addition to not disclosing or maintaining his actual database queries, Livingston

did not provide, or even apparently keep, a list of the members allegedly identified at

each step of his process. Instead, he merely provided the conclusion derived from his

work, his determination of the monthly and total number of ill-gotten OilPro members.

Indeed, he apparently did not even retain the final list of invalid members. When

specifically asked “for a list with the member and the Member ID and why they were

assigned” to either OilPro or Rigzone, he admitted that “there is not a line-by-line list.”17

However, without actually identifying members, neither Plaintiffs nor a “qualified

independent third party” could analyze Livingston’s claims, or even perform a random

spot check of his results. His black box methodology means that his conclusions cannot

be tested, nor can his error rate be assessed; thus, it is unreliable and must be excluded.

See Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997) (“But nothing in either Daubert or the

Federal Rules of Evidence requires a district court to admit opinion evidence that is

connected to existing data only by the ipse dixit of the expert.”). Data in, conclusions out.

           Moreover, the actual list of members identified by his methodology is not the only

data set vital to understanding Livingston’s methodology that was not disclosed or

retained. For example, understanding exactly which data sets were analyzed is vital to



17   Id. at 151:1-14.


                                                7
     Case 4:16-cv-01670 Document 226 Filed on 10/12/18 in TXSD Page 11 of 16



understanding both methodology and conclusions. Livingston states that “[o]nly those

users that had claimed their profile (‘Member Profiles’) were considered in my analysis,

not those with Soft Profiles.” 18 When asked how many Soft Profiles he identified, he

responded that “I can’t recall.”19 When asked for “a list of those members who were not

considered in [his] analysis,” he responded that “I don’t have that list.”20 Data in,

conclusions out.

        When asked for “the list of those members that you assigned first possession to

OilPro,” Livingston did not provide the requested list and instead recommended that

Plaintiffs can “go through the steps that I performed, and repeat the same analysis.”21

The ridiculousness of that statement notwithstanding, it is impossible for Plaintiffs, or

any “qualified independent third party,” to repeat Livingston’s analysis, because as

noted above, he did not disclose or retain his actual database queries. 22 Data in,

conclusions out.

        Additionally, Livingston revealed in his deposition that if Rigzone were given

credit for the member in both step one and step two of his analysis, but his step three



18 Ex. 7 at para 18.
19 Ex. 5 at 105:23-25.
20 Id. at 106:6-11.
21 Id. at 149:19-150:2.
22 Plaintiffs anticipate that Defendants will suggest that Plaintiffs should have hired their own database

expert to follow Mr. Livingston’s methodology described in his report to check his results. If presented,
this would be a frivolous argument. The problem Plaintiffs have with Mr. Livingston’s analysis is that he
failed to produce the actual database queries and results of the queries for Plaintiffs to evaluate.
Accordingly, Plaintiffs are simply unable to determine if Livingston reliably applied his methods of
analysis to the facts of this case. Plaintiffs have no means of checking to see if he wrote or ran his queries
correctly. Without copies of the actual queries he ran and the reports they generated, Plaintiffs are left to
accept the say-so of Livingston that he applied his methodology reliably. Say-so doesn’t cut it. See 999 (“[A]
party cannot simply rely on its expert’s assurances that he has utilized generally accepted scientific
methodology. Rather, some objective, independent validation of the expert’s methodology is required.”).


                                                      8
     Case 4:16-cv-01670 Document 226 Filed on 10/12/18 in TXSD Page 12 of 16



analysis determined that OilPro should be credited, he gave OilPro credit in the final

count. 23 In addition to not keeping a record of the members he chose to convert to OilPro,

Livingston did not even bother to tally the total. Indeed, when asked how many times

that exception occurred, he responded that “I did not track this on a member-by-member

basis.”24 Once again, neither Plaintiffs nor any “qualified independent third party,” can

either test his results or ascertain his error rate. Data in, conclusions out.

     C. Livingston Did Not Validate or Assess the Completeness of the Data Relied
        Upon.

         Even if Livingston’s analysis methodology were above reproach, the accuracy of

his analysis would depend on having access to all of the necessary data. Importantly,

Livingston “did not have a copy of the OilPro database server.” 25 Rather, he was given

“extracted tables from the OilPro database.”26 Livingston detailed the tables he received

in Appendix B of his report. 27 However, Livingston acknowledges “there were more

tables in the OilPro database.”28 Furthermore, despite spending over 100 hours on this

case prior to deposition, Livingston was forced to admit that he did not bother to confirm

that all of the OilPro database tables not provided to him were actually irrelevant:




23 Ex. 5 at 130:5-21.
24 Id. at 130:22-131:7.
25 Id. at 63:16-22.
26 Id. at 59:23-60:2.
27 Id. at 118:13-20.
28 Id. at 118:21-24.




                                               9
       Case 4:16-cv-01670 Document 226 Filed on 10/12/18 in TXSD Page 13 of 16



                    Q. How do you know if the other tables, in other words, the
                    other tables that are not listed in Appendix B, are not relevant
                    if you don’t know what they are?

                    A. I examined some of those tables to identify that they were
                    not related to membership information or any of the profile
                    information.

                    Q. Did you examine all of the other–the tables in that OilPro
                    database to confirm that—

                    A. Not every single one, no. 29

           Analyzing all of the relevant data in the OilPro database is fundamental to an

appropriate methodology. Instead, Livingston simply relied on what David Kent told

him about the database. 30 However, since Livingston did not confirm that all of the non-

analyzed tables were irrelevant, neither Livingston, nor Plaintiffs, nor any “qualified

independent third party,” can be assured that David Kent provided all the necessary

data.

       D. Livingston Did Not Have All the Data He Needed to Complete His Expert
          Analysis.

           In addition to the foregoing, Livingston’s analysis cannot be trusted because he

did not have the Web Logs that he has previously avowed were required to complete his

analysis. In an undated declaration submitted by Defendants in support of an effort to

compel Plaintiffs to provide Web Logs, Livingston explained that the Web Logs related

to the second round of hacks were “necessary for [him] to complete the expert analysis




29   Ex. 5 at 121:9-18.
30   Id. at 118:13-119:19.


                                                  10
     Case 4:16-cv-01670 Document 226 Filed on 10/12/18 in TXSD Page 14 of 16



[he was] performing.”31 In fact, he described the Web Logs as “the most important source

documents” for his analysis of the actual resumes taken by David Kent “and ultimately

the number of Rigzone Website members converted to OilPro members.” 32 He claimed

the lack of Web Logs made it “nearly impossible to properly calculate the number of

Rigzone Website members converted by OilPro without making substantially broad

assumptions.” 33 Livingston concluded his declaration by claiming that “without the Web

Logs, [he could not] complete [his] expert analysis without [sic] the precision appropriate

for Court testimony.” 34 When Livingston drafted his expert report, he still did not have

the Web Logs related to the second round of hacks. 35 Undeterred, Livingston managed

to complete his analysis, but failed to explain why the Web Logs were no longer

necessary. Plaintiffs request this Court take Livingston at his word and rule that because

he did not have the Web Logs, his analysis lacks “the precision appropriate for Court

testimony.”

                                        IV.     CONCLUSION

        Considering the above, Plaintiffs respectfully request that the Court exclude the

testimony of Trent Livingston and prohibit any of Defendants’ experts from referencing

or relying on conclusions drawn by Livingston.




31 Livingston Declaration at para 8. (Attached as Ex. 8)
32 Id. at paragraph 29.
33 Id.
34 Id. at para 32.
35 Ex. 7 para 36.




                                                     11
   Case 4:16-cv-01670 Document 226 Filed on 10/12/18 in TXSD Page 15 of 16



                                       Respectfully submitted,

                                       JORDAN, LYNCH & CANCIENNE PLLC

                                       By: s/ Walter Lynch
                                           Walter Lynch
                                           State Bar No. 24046330
                                           Federal ID No. 965265
                                           Amir Halevy
                                           State Bar No. 24065356
                                           Federal ID No. 1259956
                                           Joseph (“Jeb”) W. Golinkin II
                                           State Bar No. 24087596
                                           Federal ID No. 2515657
                                           1980 Post Oak Blvd., Ste. 2300
                                           Houston, Texas 77056
                                           713-955-4020 (Telephone)
                                           713-955-9644 (Fax)
                                           wlynch@jlcfirm.com
                                           ahalevy@jlcfirm.com
                                           jgolinkin@jlcfirm.com

                                         ATTORNEYS FOR PLAINTIFFS DHI GROUP,
                                         INC. F/K/A DICE HOLDINGS, INC. AND
                                         RIGZONE.COM, INC.


                              CERTIFICATE OF SERVICE

        I hereby certify that on this 12th day of October, 2018, I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system, which will send notification
of this filing to all counsel of record in this case.

                                         /s/ Jeb Golinkin
                                         Joseph W. Golinkin II




                                            12
   Case 4:16-cv-01670 Document 226 Filed on 10/12/18 in TXSD Page 16 of 16



              IN TH E U N ITE D S TA TE S D IS TRICT CO U RT
              F O R TH E SO U TH E RN D IS TRICT O F TE XA S
                          H O U S TON D IV IS IO N


    DHI GROUP, INC. F/K/A DICE
    HOLDINGS, INC. AND
    RIGZONE.COM, INC.,

                       Plaintiffs,
       v.                                   C.A. NO.: 16-cv-01670
    DAVID W. KENT, JR., SINGLE
    INTEGRATED OPERATIONS
    PORTAL, INC. D/B/A OILPRO AND
    OILPRO.COM, ESTEVAN DUFRIN,
    MATTHEW KENT, BRYAN ROBINS,
    JEREMY ANTONINI, AND JOHN
    DOES NOS 1-10,
                     Defendants.


                               PROPOSED ORDER

      Oilpro’s Motion To Exclude The Unreliable Testimony Of Defendants’ Expert

Trent Livingston is Granted. The Court hereby EXCLUDES the testimony of Trent

Livingston.




                                     The Honorable Nancy K. Johnson
                                     United States Magistrate Judge




                                       13
